Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Sequence compliance
2.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. § 1.821 through 1.825. Specifically, no sequence identification has been provided for the nucleic acid sequences presented on p. 20, paragraph [00124] of the instant specification. In case these sequences are new, Applicant needs to provide a substitute computer readable form (CRF) copy of a “Sequence Listing” which includes all of the sequences that are present in the instant application and encompassed by these rules, a substitute paper copy of that “Sequence Listing”, an amendment directing the entry of that paper copy into the specification, and a statement that the content of the paper and computer readable copies are the same and, where applicable, include no new matter, as required by 37 C.F.R. § 1.821 (e) or 1.821(f) or 1.821(g) or 1.825(b) or 1.825(d). The instant specification will also need to be amended so that it complies with 37 C.F.R. § 1.821(d) which requires a reference to a particular sequence identifier (SEQ ID NO: ) be made in the specification and claims wherever a reference is made to that sequence. See M.P.E.P. 2422.04.
	The text of the instant specification is not in compliance with the requirements for Sequence Identifiers (see MPEP 2422.03). The appropriate format for sequence 
DETAILED ACTION
Status of Application/Election/Restrictions
3.	Applicant's election with traverse of Group I (claims 1-6) and umbilical cord-derived mesenchymal stromal cells species in the reply filed on April 1, 2021 is acknowledged.  The traversal is on the ground(s) that the Office provides no reasons or examples to support that species are patentably distinct and unrelated, and it is not a serious burden on the Office to search all claims. Applicant further cites MPEP §§808.01, 806.06(A), 802.01,803 and 821.04(a)&(b) in support of arguments.  This is not found persuasive because an application may properly be required to be restricted to one of two or more claimed inventions if they are able to support separate patents and they are either independent (MPEP § 806.04 - § 806.04 (j)) or distinct (MPEP § 806.05 - § 806.05 (i)). The Examiner has shown that the Groups I and II are independent or distinct for the reasons in the previous Office action (see Paper mailed February 4, 2021). Furthermore, MPEP § 803 provides that the separate classification (i.e., class and subclass) of distinct inventions is sufficient to establish a prima facie case that the search and examination of the plural inventions would impose a serious burden upon the Examiner; such separate classification was set forth in the Office action mailed February 4, 2021. 
Upon reconsideration, the species election among different IL-1 receptor antagonist is withdrawn because the recited umbilical cord-derived mesenchymal stromal cells and IL-1ra protein can be found in the same prior art reference. Thus, the 
The rest of the requirement is still deemed proper and is therefore made FINAL.

4.	Claims 13-15 are canceled. Claims 1-12 are pending. Claims 7-12 are withdrawn with traverse (filed 4/1/21) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 1, 2021.
5.	Claims 1-6 are under examination in this office action.

Specification
6.	The disclosure is objected to because of the following informalities: The use of the term “SuperScript®” “CFXTM”, “Quantitect®”(p. 16) or “TRIzol®” (p. 17), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort . Appropriate correction is required.

Claim Rejections
7.	Claims 7-12 are objected to because of the following informalities:  the status of the claims 7-12 is incorrect because these claims are withdrawn from consideration.  Appropriate correction is required.
See MPEP 714 & 37 CFR  1.121.
“In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).”


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 is indefinite because the recitation “Interleukin-1 receptor antagonist (IL-1RA) protein”. It is unclear whether the recitation means the naturally occurring interleukin-1 receptor antagonist protein (IL-1ra) encoded by IL1RN gene or means that IL-1ra encoded by IL1RN gene. 


Claim Rejections - 35 USC § 112

9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial 
Claims 1-6 encompass using a genus of IL-1 receptor (IL-1R) antagonist, a genus of antibody, aptamer, antisense nucleotide against IL-1 and a genus of inflammatory cells. Applicant has not disclosed sufficient species for the broad genus of IL-1R antagonists, the broad genus of antibodies, aptamers, antisense nucleotides against IL-1 or the broad genus of inflammatory cells. The specification only teaches intravenous administration of hUMSCs (umbilical cord-derived mesenchymal stem cells) to an animal model of stroke induced by middle cerebral artery occlusion (MCAo) improved functional behavior tests in the rotarod test and modified neurological severity score (mNSS) test and reduced the infarct size, and also resulted in a reduction of upregulated expressions of IL-1B, TNF, and MMP9 in the treated animals as compared to controls without treatment (examples 1-2). The specification also teaches that the expression levels of IL-1ra, a natural antagonist of IL-1, were upregulated in the animals treated with intravenous administration of hUMSCs as compared to controls with no treatment based on mRNA microarray data and immunohistochemical assays (example 3). The specification further teaches that treatment of Raw 264.7 cells (a mouse macrophage cell line) with conditioned medium of hUMSCs and LPS resulted in a reduced level of IL-1Beta and an increased level of IL-1ra and the expression of phosphorylated CREB (p-CREB) was increased but phosphorylated NF-kappaB (p-NF-KappB) was decreased as compared to controls with LPS (example 4). However, the claims are not limited to hUMSCs and/or IL-1ra set forth above but also encompass a 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using hUMSCs and/or IL-1ra in the claimed method for treating stroke. However, Applicant is not in possession of using other structurally and functionally undefined IL-1R antagonists, antibodies, aptamers or antisense nucleotides against IL-1 or inflammatory cells in treating stoke. The specification provides no identification of any particular portion of the structure that must be conserved. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of IL-1R antagonist, antibodies, aptamers or antisense nucleotides against IL-1. There is no description of the conserved regions which are critical to the function of the claimed genera. The 
The specification also provides no identification of any particular portion of the structure that must be conserved for the claimed composition that can act on undefined or uncharacterized inflammatory cells. The instant specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of composition that can act on undefined or uncharacterized inflammatory cells.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of IL-1R antagonists, antibodies, aptamers or antisense nucleotides against IL-1, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed method has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.

		
	
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Abbot et al. (US2013/0315875, published Nov 28, 2013, priority Nov 19, 2008; was also issued as US918938) as evidenced by Lus-Crawford et al. (Stem Cells, 2016; 34:483-492) and Yu et al. (Cell Transplant. 2009; 18:111-118).  
Claims 1-6 are drawn to a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising an IL-1R antagonist. Dependent claims are directed to wherein the IL-1R antagonist is umbilical cord-derived mesenchymal stromal cells (UMSCs) or IL-1ra protein or a combination thereof (claim 2), an antibody, an aptamer, antisense against IL-1 or a combination thereof (claim 3), wherein the composition acts on inflammatory cells in lesion tissues (claim 4), the composition increases IL-1ra expression of inflammatory cells in lesion tissues (claim 5) and wherein the inflammatory cells are microglia or macrophages (claim 6).
Abbot et al. (US2013/0315875 or US918938) teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs) (see abstract; paragraphs [0019], [0087]-[0088]; [0092]-[0093]; [0132], [0306]; [0216]; [0240]-[0244], in particular).  Abbot also teaches that the UMSCs express and secrete IL-1ra as recited in claim 2 (see paragraph [0205], in particular). Abbot also teaches administered the UMSCs together with IL-1 inhibitors, an anti-inflammatory agent, which meets the limitation recited in claims 3-5 (see paragraph [0238], in particular). Further, the nd col., last paragraph to p. 488; p. 489,2nd col., 3rd  paragraph to p. 491; p. 483,, abstract; Lus-Crawford et al., Stem Cells, 2016; 34:483-492) and Yu et al. (see p. 114-115; p. 115, 1st col.,; Yu et al., Cell Transplant. 2009; 18:111-118), and are in a wherein clause in a method claim and simply to express the intended results of administering the claimed IL-1R antagonist or UMSCs. See Hoffer v. Microsoft Corp. and MPEP §2111.04.   Thus, claims 1-6 are anticipated by Abbot et al. (US2013/0315875 or US918938).  
In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v.Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”.  See MPEP § 2111.04. 


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Abbot et al. (US2013/0315875 or US918938) as evidenced by Lus-Crawford et al. (Stem Cells, 2016; 34:483-492) in view of Cao et al. (US20050129685, published Jun 16, 2015). 
Abbot is set forth above but fails to teach different IL-1R antagonists that are antibodies, aptamers and antisense nucleotides against IL-1 or a combination thereof as in claim 3. 

Note that the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. See MPEP §2144.07. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention was made to combine the teaching of Cao with the teaching of Abbot to use different IL-1R antagonists in the method of Abbot to treat stroke with an expectation of success because different IL-1R antagonists have been taught to be effective for treating inflammation and Abbot has taught the method of treating stroke using an IL-1R antagonist including an IL-1 inhibitor, IL-1ra and UMSCs. Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected; and a skilled artisan would have been motivated to use different IL-1R antagonists recited in claim 3 to broaden the use and application of the method taught by Abbot in bioscience field.  See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 .

Conclusion

13.	NO CLAIM IS ALLOWED.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abbot et al. (US8367409) teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs), UMSCs expressing and secreting IL-1ra or administering the UMSCs together with IL-1 inhibitors, an anti-inflammatory agent  (see abstract; col.. 19-20; 30; 42-43; 49-51, in particular).  
Weiss et al. (US2016/0317583, published Nov 3, 2016, priority Nov 24, 2014) teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal/stem cells (UMSCs) in a micro-encapsulation system, UMSCs expressing and secreting IL-1ra or administering the UMSCs together with IL-1 inhibitors, an anti-inflammatory agent  (see abstract; paragraphs [0006]-[0014]; [0054]-[0058]; [0061]; [0080]-[0088]; p. 8-9, claims 1-33, in particular).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
July 12, 2021


/CHANG-YU WANG/Primary Examiner, Art Unit 1649